DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 10/24/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/24/2019  and 10/04/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (a machine translation is provided and referenced from hereon).
Claims 1-4 and 7: Ito discloses a thermal composition for inkjet printing that comprises crystalline cellulose, an organic salt, a liquid matrix such as sorbitol – which is a sugar alcohol, a pigment, a dye, a polar solvent and a balance of water (abs, pp 4-7, 9, 10, 12, 14, 15, 22 and examples). It is noted that the crystalline cellulose of Ito meets the claimed nanocrystalline cellulose based on applicant’s specification indicating the specific nanometer ranges as being exemplary. Further, Ito discloses loading ranges of 0.1-95% by wt. for the components and optimizing the loading amounts and the selection of the components based on the desired printed end-product and the application technologies such as an ink for inkjet printing (examples and pp 22 and 24). The Ito reference discloses the claimed invention but does not explicitly disclose the claimed components and their respective loading ranges. Given that the Ito reference discloses each of the claimed components, ranges that overlap with the presently claimed ranges and the same inkjet printing application, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components and their respective loading amounts, including those presently claimed, to obtain a suitable composition as motivated by Ito’s teaching of selecting and optimizing the components based on the desired printed end-product and the application device. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. The Ito reference discloses each of the claimed components and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
	Claim 8: Ito discloses a method of manufacturing the ink composition with the features of the addition of the components, applying a shear force, sonicating and obtaining a paste (pp 10, 11, 22, 26). Further, Ito discloses the process of applying the ink composition to various substrates such as photographic film and modifying the process based on the ink composition and application procedure (pp 22 and examples). Ito discloses the claimed manufacturing and application processes with the claimed steps and components but does not discloses exemplary processes with the specific steps, components and their loading amounts; however, it would have been well within the purview of a skilled artisan to select the components, adjust the loading amounts and the mixing steps and/or experimental conditions based on the desired end-product and applications as motivated by Ito.
Claim(s) 5, 6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to the claims above, and further in view of Zhang (US2014/0267515, cited in the IDS).
	Claims 5, 6: Ito discloses the claimed invention but does not explicitly disclose the claimed nanocrystalline cellulose. The Ito reference teaches crystalline cellulose and the claims call for nanocrystalline with specific structural and chemical features. The secondary reference of Zhang discloses an aqueous ink for inkjets with nanocrystalline cellulose, organic solvent, dye and pigment (abs, ¶4-24 and examples). In particular, Zhang discloses the process of manufacturing the ink via mixing, dilution and the application shear force such as sonication and that the addition of 0.5 to 5% by wt. of functionalized nanocrystalline with a length of 80-500 nm and a diameter of 1 to 100 nm achieve the benefit gains of increased compatibility, viscosity control, dry time, spread reduction, edge acuity and print quality (abs, ¶42-49, examples). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the nanocrystalline cellulose of Zhang in the composition or method of Ito.  Since the references teach similar compositions within similar technical fields (i.e. aqueous inks for inkjets), the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144. 
Claims 9-12 and 13: Ito and Zhang disclose the claimed experimental variables (e.g. ice time) of a method of preparing the thermal ink via dilution, addition and shear mixing with sonication (Shields: ¶88, 89 and examples & Zhang: ¶48-56 and examples).
	Claims 14 and 15: Ito and Zhang disclose the inkjet printing of onto various substrates such as plain paper and the various experimental printing conditions (Zhang: ¶90-99 and examples).
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shields (WO2016/048358A – cited in the IDS) in view of Zhang.
Claims 1-7: Shields discloses a thermal ink for inkjet printing that comprises  an organic salt in an amount ranging from about 0.05 wt. % to about 20 wt. % by total weight of the ink composition; an organic solvent; 0.1 to 20 wt. % a colorant such aa pigments and dyes; 1 wt. % to 25 wt. % of a sugar alcohol such as erythritol and sorbitol and a balance of water (abs, ¶29, 37-40, 75-81 and examples). The Shields reference discloses the claimed invention but does not explicitly disclose the feature of a nanocrystalline cellulose. The secondary reference of Zhang discloses a thermal aqueous ink for inkjets with nanocrystalline cellulose, organic solvent, dye and pigment (abs, ¶4-24 and examples). In particular, Zhang discloses the process of manufacturing the ink via mixing, dilution and shear force application and that the addition of 0.5 to 5% by wt. of functionalized nanocrystalline with a length of 80-500 nm and a diameter of 1 to 100 nm achieve the benefit gains of increased compatibility, viscosity control, dry time, spread reduction, edge acuity and print quality (abs, ¶42-49, examples). One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the teachings of Shields would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of increased compatibility, viscosity control, dry time, spread reduction, edge acuity and print quality.
The Shields and Zhang references disclose the claimed invention but do not explicitly disclose the claimed components and their respective loading ranges. Given that the Ito references disclose each of the claimed components and ranges that overlap with the presently claimed ranges and the same application, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components and their respective loading amounts, including those presently claimed, to obtain a suitable composition as motivated by Shields and Zhang teachings of selecting and optimizing the components based on the desired printed end-products and applications. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. Additionally, the Ito reference discloses each of the claimed components and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
Claims 8-13: Shields and Zhang discloses the claimed experimental variables of a method of preparing the thermal ink via dilution, addition and shear mixing with sonication (Shields: ¶88, 89 and examples & Zhang: ¶48-56 and examples).
Claims 14 and 15: Shields and Zhang discloses the claimed experimental variables of the printing method on plain paper employing the thermal ink (Zhang:¶90-99 and examples).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng (CN103265838) discloses an ink material comprising crystalline cellulose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764